Case: 17-10311      Document: 00514186242         Page: 1    Date Filed: 10/06/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 17-10311                                   FILED
                                  Summary Calendar                           October 6, 2017
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

LOUIS LAVARIS, JR.,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 6:16-CR-26-1


Before KING, ELROD, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Louis Lavaris, Jr., appeals his conviction and the 96-month sentence
imposed after he pleaded guilty to possession of a firearm by a convicted felon.
He asserts that the Government failed to state a federal offense in his
indictment because 18 U.S.C. § 922(g)(1) is unconstitutional on its face in that
the element “in or affecting commerce” cannot be satisfied merely by the




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10311    Document: 00514186242    Page: 2   Date Filed: 10/06/2017


                                No. 17-10311

possession of a firearm that had traveled in interstate commerce at some point
in time.
      As Lavaris concedes, his argument is foreclosed by United States v.
Daugherty, 264 F.3d 513 (5th Cir. 2001), in which we held that “the
constitutionality of § 922(g) is not open to question,” id. at 518 (internal
quotation marks and citation omitted), and United States v. Luna, 165 F.3d
316, 319-22 (5th Cir. 1999), in which we concluded that § 922(j) was similar to
§ 922(g) and the phrase “shipped or transported in, interstate or foreign
commerce,” provided “the requisite nexus to commerce” to allow Congress to
exercise its powers under the Commerce Clause. Accordingly, Lavaris’s motion
for summary disposition is GRANTED and the judgment is AFFIRMED.




                                      2